                                                                                        FILED
                                                                               2019 Jun-17 AM 09:34
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

TERRY LEE ANDERSON,          )
                             )
     Plaintiff,              )
                             )
v.                           )                Civil Action Number:
                             )                7:17-cv-01024-AKK-JHE
SERGEANT JAMES Q. SEALEY, et )
al.,                         )
                             )
     Defendants.

                  MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report on May 23, 2019, recommending the

defendants’ motion for summary judgment be granted in part and denied in part.

Doc. 27. Specifically, the report recommended summary judgment be: (1) granted

on the official capacity claims against the defendants for monetary relief; (2)

denied on the individual capacity claims against Sealey, Monk, Barr, and White for

excessive force; and (3) denied on the individual capacity claims against Jemison

and King for failure to protect. Id. The report further recommended dismissal of

the plaintiff’s medical, conditions of confinement, and due process claims pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may

be granted. Id. Although the parties were advised of their right to file specific

written objections within fourteen days, no one has filed objections.
       Having carefully reviewed and considered de novo all the materials 1 in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendants’ motion for summary judgment is DENIED on

the individual capacity claims against Sealey, Monk, Barr, and White for excessive

force and against Jemison and King for failure to protect. Finding no genuine issue

of material fact and that the defendants are entitled to judgment as a matter of law

as to the other claims, the court FURTHER ORDERS that the defendants’ motion

for summary judgment is GRANTED in all other respects.

       Additionally, the court ORDERS that the plaintiff’s claims against

defendant Franklin are DISMISSED WITHOUT PREJUDICE for want of

service of process. The court FURTHER ORDERS that the plaintiff’s medical,

conditions of confinement, and due process claims are DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failing to state a claim

upon which relief may be granted.
1
  In reviewing the evidence in the record, the court did not consider the impermissible legal
conclusions included in six affidavits submitted by Defendants King, Barr, White, Sealey, Monk,
and Jemison. See docs. 12-2, 12-3, 12-5, 12-6, 12-7, and 12-8 (Each affidavit identically ends
with the statement “[a]t no time did I violate the constitutional rights of inmate Terry Lee
Anderson.”). The Eleventh Circuit and Federal Rule of Evidence 701 prohibit a “lay person
[who] is not qualified to make conclusions of law.” See Montgomery v. Aetna Cas. & Sur. Co.,
898 F.2d 1537, 1541 (11th Cir. 1990) (“A witness also may not testify to the legal implications
of conduct; the court must be the jury’s only source of law.”); KW Plastics v. U.S. Can Co., 131
F. Supp. 2d 1265, 1273–74 (M.D. Ala. 2001) (“[Rule 701] requires that the witness perceive
something firsthand and that the witness’s perception provide a truly rational basis for his or her
opinion.”).

                                                2
      The Clerk is DIRECTED to serve a copy of this Memorandum Opinion and

Order on the plaintiff.

      DONE the 17th day of June, 2019.


                                          ABDUL K. KALLON
                                     UNITED STATES DISTRICT JUDGE




                                     3
